      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Del Shea Perry, Trustee for the Heirs and       Civil No. 19-cv-02580 (ECT/LIB)
Next of Kin of Hardel Harrison Sherrell,

                           Plaintiff,
vs.

Beltrami County, et al.,

                           Defendants.


               DEFENDANTS’ ANSWER TO THE COMPLAINT


      COME NOW Defendants Beltrami County, Calandra Allen, Melissa

Bohlmann, Edward Busta, Tyler Carraway, Jared Davis, Dana Demaris, Anthony

Derby, Brandon Feldt, James Foss, Daniel Fredrickson, Chase Gallinger, Holly

Hopple, Nicholas Lorsbach, Erin Meyer, Andrew Richards, Mario Scandinato,

Mitchell Sella, Christopher Settle, Marlon Smith, Jacob Swiggum, Joseph Williams

(collectively “County Defendants”), for their Answer to Plaintiff’s Complaint,

state and allege as follows:

      1.     Unless hereafter admitted, qualified or otherwise answered, these

answering parties deny each and every thing, matter and particular alleged in

Plaintiff’s Complaint.
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 2 of 9



      2.     These answering parties specifically deny Plaintiff has stated a

cognizable claim for relief under 42 U.S.C. §§ 1983 or 1988, and, further, deny

Hardel Harrison Sherrell (“Sherrell”) sustained any deprivation of rights under

the Eighth or Fourteenth Amendments or any other state or federal statutory or

constitutional injuries as alleged in Plaintiff’s Complaint.

      3.     These answering parties affirmatively allege at all times material

hereto, they were performing discretionary acts in the scope of their duties with

a good faith belief their conduct was lawful, constitutional, and proper.

      4.     These answering parties affirmatively allege Plaintiff’s actions

asserted against them are official capacity actions only.

      5.     These answering parties affirmatively allege Plaintiff’s Complaint

fails to state a cause of action for claims upon which relief can be granted.

      6.     These answering parties affirmatively allege Plaintiff’s claims are

barred by the legal doctrines of qualified, statutory and official immunity.

      7.     These answering parties specifically deny they were deliberately

indifferent towards Sherrell, specifically deny violating his Eighth or Fourteenth

Amendment rights or any other federal civil rights, specifically deny any Monell

violations, and specifically deny negligently causing Sherrell’s death.

      8.     With respect to paragraph 1, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.


                                          2
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 3 of 9



      9.       With respect to paragraph 2, these answering parties admit these

allegations.

      10.      With respect to paragraph 3, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      11.      With respect to paragraphs 4 to 6, these answering parties admit

generally federal questions should be resolved in federal court; however, the

incident involving Sherrell did not rise to the level of a constitutional deprivation

and, therefore, these answering parties deny the same and deny jurisdiction of

this Court.

      12.      With respect to paragraphs 7 and 8, these answering parties are

without sufficient information to admit or deny and, therefore, deny and put

Plaintiff to her strict burden of proof.

      13.      With respect to paragraph 9, these answering parties admit Beltrami

County is a municipal corporation and employer of the individually named

County Defendants.

      14.      With respect to paragraph 10, these answering parties admit MEnD

Correctional Care was contracted by Beltrami County to provide medical

services for Beltrami County Jail inmates, but submit these allegations are

unrelated to them, are irrelevant to the specific claims alleged by Plaintiff against

them, and no answer is required. To the extent an answer is required, these


                                           3
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 4 of 9



answering parties are without sufficient information to admit or deny and,

therefore, deny and put Plaintiff to her strict burden of proof.

      15.    With respect to paragraphs 11 to 12, these answering parties submit

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, these answering parties are without sufficient information to

admit or deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      16.    With respect to paragraph 13, these answering parties admit they

were at all times material hereto, acting in their official capacities as Beltrami

County employees.

      17.    With respect to paragraphs 14 to 15, these answering parties submit

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, these answering parties are without sufficient information to

admit or deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      18.    With respect to paragraphs 16 to 54, and all other allegations in the

Complaint based upon jail surveillance videos, these answering parties admit to

the accuracy of the contents of the surveillance videos and submit the videos

speak for themselves, and specifically deny all allegations not supported by clear

video evidence and put Plaintiff to her strict burden of proof.


                                          4
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 5 of 9



      19.   With respect to paragraph 20, these answering parties specifically

deny these allegations, including the allegation Sherrell fell from his top bunk on

August 28, 2018, and put Plaintiff to her strict burden of proof. These answering

parties submit the jail surveillance video speaks for itself and does not show

Sherrell fall out of his top bunk but instead the video clearly shows Sherrell very

slowly slide out of bed, walk to the restroom, return to stand next to his bed, and

then lie down on the floor next to his bed.

      20.   With respect to paragraphs 38 and 39, these answering parties admit

Sherrell was evaluated by a MEnD Nurse and then transported from the Beltrami

County Jail to Sanford Health in Fargo, North Dakota on August 31, 2018.

Sanford staff drew blood and performed a physical examination searching for

spinal cord compressions, fractures, contusions, and malingering. CT scans and

an MRI of Sherrell’s spine were negative as there was no finding of any

impingement or cord compression and everything appeared normal. CT scans

and an MRI were also performed of his brain and no abnormalities were found.

Sanford staff ultimately did not find a cause or condition that warranted

continued emergent hospitalization and they discharged Sherrell back to the jail

with a primary diagnosis of “malingering” and a secondary diagnosis of

“weakness.” Sanford staff told Beltrami County Corrections Officers that Sherrell

was faking. Sanford staff sent discharge instructions directly to MEnD Staff


                                         5
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 6 of 9



which referenced “generalized weakness” or “fatigue” and explained fatigue

simply meant Sherrell would feel tired very quickly and lack the energy to do

normal daily activities. The instructions also stated it was unclear or unknown

what was causing Sherrell’s generalized weakness, but he was not experiencing

“true weakness” which occurs when the muscles are not working right. The

discharge instructions made no mention of a diagnosis of any serious medical

condition or Guillian-Barre Syndrome.

      21.   With respect to paragraphs 47 and 49 and all other allegations that

“no one checked on Mr. Sherrell in his cell,” these answering parties specifically

deny these allegations and submit that welfare checks are not made by entering a

cell and were instead properly made by Corrections Officers viewing Sherrell

through the window of his cell. Moreover, the Department of Corrections Senior

Detention Facility Inspector reviewed this incident including the reports, video,

and logs and determined all welfare checks of Sherrell were proper and there

were no violations of the Chapter 2911 rules.

      22.   With respect to paragraph 55, these answering parties specifically

deny these allegations and submit the Ramsey County Medical Examiner, Dr.

Michael B. McGee, conducted the only official and truly independent autopsy,

found no anatomic cause of Sherrell’s death, and did not find Sherrell died from

Guillian-Barre Syndrome.


                                         6
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 7 of 9



      23.       With respect to paragraphs 56 to 59, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

These answering parties also specifically deny any Beltrami County Corrections

Officers or other County Defendants knew the contents of the discharge

instructions.

      24.       These answering parties deny the allegations in Count 1 of the

Complaint and specifically deny violating Sherrell’s Eighth and Fourteenth

Amendment rights or acting with deliberate indifference towards Sherrell.

      25.       These answering parties deny the allegations in Count 2 of the

Complaint and specifically deny developing or maintaining any policies,

customs or practices exhibiting deliberate indifference to the constitutional rights

of persons in their care or custody, specifically deny inadequately supervising or

training employees, and specifically deny failing to adequately prevent or

discourage constitutional violations.

      26.       These answering parties deny the allegations in Count 3 of the

Complaint and specifically deny negligently causing Sherrell’s death.

      27.       With respect to Counts 4, 5, and 6, these answering parties submit

these claims and allegations are unrelated to them and no answer is required.




                                           7
      CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 8 of 9



      28.    These answering parties are without sufficient knowledge to form a

belief as to the truth of Plaintiff’s alleged damages and Relief Requested and,

therefore, deny the same and demand strict proof thereof.

      29.    These answering parties deny punitive damages are actionable or

available for this incident.

      30.    These answering parties join in Plaintiff’s request for a jury trial.

      WHEREFORE, these answering parties pray Plaintiff take nothing by this

claim for relief herein; that these answering parties be given judgment against

Plaintiff, dismissing Plaintiff’s cause of action with prejudice; that these

answering parties be given judgment for costs, disbursements and attorney’s fees

herein pursuant to 42 U.S.C. § 1988 and for such other relief as the Court may

deem just and equitable.

                                              IVERSON REUVERS CONDON

Dated: November 14, 2019                      By s/Jason M. Hiveley
                                                 Jason M. Hiveley, #311546
                                                 Stephanie A. Angolkar, #388336
                                                 Francine M. Kuplic, #0400151
                                              9321 Ensign Avenue South
                                              Bloomington, MN 55438
                                              (952) 548-7200

                                              Attorneys for Defendants Beltrami
                                              County, Calandra Allen, Melissa
                                              Bohlmann, Edward Busta, Tyler
                                              Carraway, Jared Davis, Dana Demaris,
                                              Anthony Derby, Brandon Feldt, James
                                              Foss, Daniel Fredrickson, Chase
                                          8
CASE 0:19-cv-02580-ECT-LIB Document 8 Filed 11/14/19 Page 9 of 9



                                   Gallinger, Holly Hopple, Nicholas
                                   Lorsbach, Erin Meyer, Andrew
                                   Richards, Mario Scandinato, Mitchell
                                   Sella, Christopher Settle, Marlon Smith,
                                   Jacob Swiggum, and Joseph Williams




                               9
